BLOODWORTH, Justice.
Appellants, Alvin and Flora Burgess, filed suit seeking to establish a certain wire fence as their true northern boundary. Ap-pellee, Arthur Loftin, the landowner to the north, filed an answer and cross-petition, alleging that an ancient fence line’south of the barn was the boundary. The case was heard, ore tenus, and judgment entered finding and declaring the true boundary line to be as indicated by the survey line rather than the wire fence contended for by the appellants. This survey line closely paralleled the line contended for by appel-lee.
On this appeal, appellants contend: that the survey was improperly carried out, that this is a question of law, and is, therefore, not subject to the “ore tenus” rule; that the trial judge’s judgment is plainly and palpably erroneous; that the decree fails to describe the boundary line with sufficient particularity; that a strong presumption must be indulged in favor of a line marked by an old fence; and, that use of the survey line will destroy the integrity of other property lines in the vicinity. On the other hand, appellee contends the survey line was correct, and he relies on the “ore tenus” rule.
No useful purpose would be served by delineating the evidence in any detail. Suffice it to say that the evidence was in conflict. The issue as to the true and correct boundary line was a factual issue resolved by the judge in appellee’s favor.
The appellants contended for the wire fence — north of the barn. The appellee contended for the line of the ancient fence south of the barn. The surveyor fixed the boundary in accordance with appellants’ deed. The survey appears to have been properly run. We find no error therein nor in the contention that the boundary fixed is not specific enough. Adverse possession is not an issue.
We have carefully considered and reviewed the record and briefs in this cause, and are of the opinion, under the ore tenus rule, that the judgment should be, and is hereby, affirmed.
Of course, as the trial judge states in his judgment, only the parties hereto are bound by the judgment.
AFFIRMED.
TORBERT, C. J., and FAULKNER, AL-MON and EMBRY, JJ., concur.